Citation Nr: 1744350	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis prior to June 14, 2011, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Army National Guard from June to October 1993, and then was recalled to active duty in support of Operation Iraqi Freedom for the time periods from February to June 2003, and July 2006 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  The April 2009 rating decision denied service connection for hearing loss.  The claim for service connection for an increased rating for a lumbar spine disability was denied by an October 2009 rating decision.  Thereafter, by a June 2013 rating decision, the evaluation for back disability was increased from 20 to 40 percent, effective June 14, 2011.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), migraines, and traumatic brain injury (TBI) were initially on appeal, but the claims were granted in a June 2013 rating decision.  The Veteran did not appeal and these issues are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


FINDINGS OF FACT

1. The Veteran's level of hearing loss does not constitute a disability for VA purposes.  

2. Before June 14, 2011, the Veteran had forward flexion no worse than to 43 degrees, without pain, fatigue or other functional loss.  There were reported incapacitating episodes of IVDS of under 10 days a year.

3. Since June 14, 2011, the Veteran has not had thoracolumbar spine ankylosis, the total absence of motion required to establish the next higher rating.  On repeated examination he did not have IVDS or any incapacitating episodes from that condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2. The criteria for a disability rating in excess of 20 percent for lumbar spondylosis prior to June 14, 2011, and to a rating in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5239 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service Connection Claim

Per applicable law, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA audiology examination in June 2011.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
20
20
20
20

The average pure tone threshold was 20 in both ears.  His word recognition score using the Maryland CNC test was 100 percent in both ears.  

The Veteran underwent a VA audiology examination in January 2012.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
20
20
20
20
30

The average pure tone threshold was 21 in the right ear and 23 in the left ear.  His word recognition score using the Maryland CNC test was 96 percent in both ears.  

There are no other audiograms of record.  

At no time during the appeal period has the Veteran's bilateral hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Additionally the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Service connection for bilateral hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

In the present case, the Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for bilateral hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. Increased Rating Claim

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran's back condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5239, for spondylolisthesis or segmental instability.  Diagnostic Code 5239 is in turn to be evaluated pursuant to VA's General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

The General Rating Formula provides for the assignment of a 20 percent rating when there is forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a , General Rating Formula, Diagnostic Code 5237. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5).  

Intervertebral Disc Syndrome (IVDS) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.   An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Case Background

The Veteran underwent an August 2009 VA Compensation and Pension examination of the spine.  He reported severe, localized low back pain that occurred daily.  

There was history of incapacitating episodes of the spine (presumably, linked to the application of the IVDS criteria) and having transpired 4 to 6 times per year, with limitation to bedrest for approximately 24 hours.  He used a brace.  He was capable of walking one-half mile.  Spine appearance was normal, there were no abnormal spinal curvatures.  There was left side spasm, and pain on motion on both sides.  On range of motion testing, the Veteran demonstrated forward flexion to 43 degrees; extension to 13 degrees; right and left lateral flexion to 20 degrees, right and left lateral flexion to 20 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.   X-rays indicated impression of lumbar spondylosis, and paravertebral muscle spasm.  

VA Medical Center (VAMC) records show sporadic treatment, this including February 2010 when the Veteran was seen for exacerbation of low back pain, with muscle spasm.  In September 2010, the Veteran received an injection of lumbar epidural steroids.

At his June 2011 VA examination, the Veteran described his condition as progressively worse, and fairly responsive to treatment.  He reported history of lumbar pain with moderate weekly flare-ups.  There was a history of spine pain, spasm, radiating lumbar pain.  There were no incapacitating episodes of intervertebral disc disease.  On inspection of the spine, gait, posture, and head position were normal.  There was lumbar flattening and lumbar lordosis.  There was no thoracolumbar spine ankylosis.  There was muscle spasm, and pain and tenderness with motion.  Lumbar muscle spasm, tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar spine range of motion of consisted of flexion to 30 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; right lateral rotation to 15 degrees; left lateral rotation to 10 degrees.  There was objective evidence of pain following repetitive motion.  Reflexes, sensory and motor exams were all normal.  X-rays demonstrated findings of straightening of the lumbar lordosis as may be seen with muscle spasm versus positioning; and degenerative changes in the lower lumbar spine.  The diagnosis was lumbar spondylosis, with associated lumbar pain.  

At a January 2012 VA examination, regarding lumbar spondylosis the Veteran reported having limitation in walking, spasm, fatigue, stiffness, decreased motion, paresthesia.  He described weakness of the spine and leg.  There was constant lower back pain, traveling down the right leg.  The pain was moderate, worsened with activity.  In the previous 12 months, he had not experienced any incapacitating episodes related to the condition that resulted in prescribed bedrest.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness to the region.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  There was no evidence of radiating pain on movement.  The examination did not reveal any weakness.  Muscle tone was normal.  There was positive straight leg raising on both sides.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion consisted of flexion to 30 degrees, 10 with pain, 30 with repetition; extension to 20 degrees, throughout; right lateral flexion to 30 degrees, throughout; left lateral flexion to 30 degrees, 20 with pain, 30 with repetition; right rotation 25 degrees throughout; left rotation 25 degrees throughout.  The joint function of the spine was not additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine.  With regard to the established diagnosis of lumbar spondylosis, there was no change in diagnosis.  At this time the Veteran's condition was active.  The subjective factors were fatigue, stiffness, weakness and paresthesias and inability to sit stand or drive for long periods of time. The objective factors are pain relief obtained with pain medicine and physical therapy. 

At his May 2014 VA spine examination, the examiner diagnosed lumbar spondylosis, lumbar degenerative disc disease (DDD), and clinical left S1 radiculopathy.  The Veteran stated his belief that his lumbar spine condition had worsened since the pain in the back had intensified, and the pain radiating to his lower extremities were stronger as well.  Lower back pain was constant and sharp.  He stated having had numbness and paresthesias and pinching type pain which radiated to both lower extremities, mainly to the left leg.  There were flare-ups. Bending caused increased back pain and he had to straighten up slowly due
to increase in pain.  Forward flexion was to 35 degrees, painful motion to 
10 degrees; extension to 10 degrees, pain at 0 degrees; right and left lateral flexion to 20 degrees, pain onset at 10 degrees; right and left lateral rotation 20 degrees, pain onset at 10 degrees.  On repetitive motion testing there was no diminution 
in mobility of the thoracolumbar spine due to pain.  There was no functional loss or functional impairment of the thoracolumbar spine.  There was lumbar paravertebral tenderness.  There was no muscle spasm, or guarding of the spine.  There was paresthesia, intermittent, numbness, that was mild on the right side, moderate on 
left side.  The examiner estimated overall that the Veteran did not have right side radiculopathy, and did have mild radiculopathy on the left side.  There was no ankylosis of the spine.  The Veteran did not have IVDS of the thoracolumbar spine.  
For an assistive device, the Veteran used a lumbar corset when his pain became, unbearable and the brace provided some support and comfort.  X-rays documented arthritis.  There was impact on the ability to work.  The examiner explained that the Veteran should work at a sedentary or semi-sedentary job which provides the flexibility to sit or stand during working hours and he should not lift objects weighing 15 or more pounds or bend or twist trunk repetitively.  

With regard to range of motion findings, the examiner noted that the Veteran did not have a pain flare up due to his lower back condition, but pain could significantly limit functional ability during a pain flare up when the lower back was used repetitively over a period of time.  There was no evidence of pain during physical examination, but no weakness, fatigability or incoordination.  According to the examiner, an estimation of additional limitation could not be expressed in terms of additional range of motion because it would be mere speculation in view of the fact that he had not undergone a pain flare up episode on the examination.  

In a June 2014 addendum, the VA examiner clarified that the Veteran's 
lumbar degenerative disc disease (DDD) was at least as likely as not related to  service-connected degenerative joint disease (DJD).

Analysis of Claim for Increased Rating

First, the Board considers the timeframe prior to June 14, 2011, and, whereas the Veteran was rated 20 percent the objective medical findings do not support greater than that.  As shown on examination in 2009, the Veteran demonstrated forward flexion to 43 degrees.  There was no recorded or indicated further reduced motion of the thoracolumbar spine from functional loss, including pain or fatigue, factors that must be considered pursuant to the established holding of the DeLuca decision and by 38 C.F.R §§ 4.45, and 4.59.  The criteria for a 40 percent rating for limitation of motion are not met.  Regarding the IVDS rating formula, the Veteran reported on examination having under 10 days per year of incapacitating episodes.  Applying the rating requirement for 40 percent it is four to six weeks of incapacitating episodes, which requires physician-prescribed bedrest to meet the underlying definition of what is an "incapacitating episode."  Consequently, while the Veteran obviously had ongoing symptoms that were likely associated with intermittent IVDS, based on the best available information, the next higher rating requirement was not demonstrably met.  As a result, a 20 percent evaluation remains in effect for that time period.  

Further, for the time period since June 14, 2011, the evidence supports continuing the existing 40 percent rating.  As indicated, limitation of motion is not for consideration or relevancy here, because 40 percent is the maximum for limited motion.  Moreover, the General Rating Formula for Disease and Injuries of the Spine requires for any higher rating than 50 percent that there be ankylosis, defined as the absence of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  There is no showing of ankylosis here as the Veteran always demonstrated substantial levels of retained mobility.  As to the IVDS criteria, moreover, on VA examination consistently the Veteran did not have incapacitating episodes from a back condition and/or did not have IVDS.  Apart from the above, there is no additional diagnostic code for consideration or implementation in this case.  

Accordingly, the claim for increase beyond the existing rating scheme is denied.  The preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine not applicable under these circumstances.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for bilateral hearing loss is denied.  

A disability rating in excess of 20 percent for lumbar spondylosis prior to June 14, 2011, and in excess of 40 percent thereafter, is denied.



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


